DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-6 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the amendments have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Hosn et al. (US 6,295,877), hereinafter “Aboul-Hosn”, in view of Spanier (WO 2013/160407 – Please see the translated copy from EPO). 
Re Claim 1, Aboul-Hosn discloses a blood pump system comprising: 

an intravascular flow cannula that is in flow communication with the blood pump and has a general longitudinal axis and a distal end portion distally from the blood pump and a proximal end portion closer to the blood pump (col. 3, line 66 – col. 4, line 16 and fig. 1 discloses a cannula 20 with a connector 23 in its proximal end sized to interface with a flow pump), 
wherein the intravascular flow cannula has at least one blood flow through opening at its distal end portion for blood to enter or exit the intravascular flow cannula (col. 3, line 66 – col. 4, line 16 and fig. 1 discloses at least one blood flow through opening 26 located adjacent to distal tip 22), 
wherein each of the at least one blood flow through opening has a borderline surrounding the through opening and said borderline has a proximal portion (referred to as “borderline” in annotated figure 1 below); and 
a pressure sensor configured inside the intravascular flow cannula, wherein the pressure sensor borders the proximal portion of the borderline (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, where the pressure transducer 32 can be imbedded in the wall 28 or detachably disposed dedicated secondary lumens formed in or along tubular wall 28; as annotated below, pressure sensor 32 borders the proximal portion of “borderline”). 

    PNG
    media_image1.png
    274
    805
    media_image1.png
    Greyscale

Aboul-Hosn discloses that the at least one blood flow through opening is located adjacent to distal tip to facilitate fluid flow therethrough (col. 4, lines 3-5), and the pressure sensor disposed at a location near the distal tip 22 of cannula (col. 4, line 60). The pressure sensor is used to determine fluid flow rate (abstract). In order to provide real time fluid flow information, a pair of pressure transducers are provided at two separate locations. The pressure sensor is disclosed to comprise a piezo-electric crystal housed in an integrated circuit chip. The crystal configuration is designed to be pressure sensitive, generating an electrical signal in proportion to the amount of pressure experienced (col. 4, lines 17-25). The proximity of the pressure sensors to the interior of the cannula 20 or its exterior can be controlled in order to optimize measurement of cannula interior or exterior pressure (col. 4, lines 48-51). 
Aboul-Hosn is silent regarding the pressure sensor including a pressure sensitive surface that borders the proximal portion of the borderline.
	However, Spanier discloses intravascular rotary blood pump (para. [0001]) and teaches one or more pressure sensors including a pressure sensitive surface directly adjacent to the environment and is in contact with the blood (para. [0010], glass membrane or ceramic membrane, the surface of which is directly adjacent to the environment, para. [0022]). Spanier discloses that the rotary blood pump can be equipped with one or more pressure sensors 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aboul-Hosn, by using a pressure sensor including a pressure sensitive surface and configuring the pressure sensitive surface to border the proximal portion of the borderline, thereby pressure sensor is positioned as annotated figure below, as taught by Spanier, for the purpose of measuring the fluid flow as the pressure sensitive surface is directly adjacent to the 

    PNG
    media_image2.png
    218
    683
    media_image2.png
    Greyscale

Re Claim 2, Aboul-Hosn discloses a frame structure is configured in an area of the at least one blood flow through opening and the pressure sensor is configured on the frame structure (referred to as “frame structure” in annotated figure 1 below, and pressure sensor 32 is on the frame structure).  

    PNG
    media_image3.png
    258
    752
    media_image3.png
    Greyscale

Re Claim 3, Aboul-Hosn discloses the pressure sensor is configured with respect to the longitudinal axis of the intravascular flow cannula on a radial inner side of the frame structure (col. 4, lines 16-col. 5, line 10 and fig. 1 discloses pressure transducer 32 disposed at a location near the distal tip 22 of cannula 20, where the pressure transducer 32 can be imbedded in the wall 28 or detachably disposed dedicated secondary lumens formed in or along tubular wall 28; “frame structure” is annotated in the above figure 1).  
Re Claim 4, Aboul-Hosn discloses that the intravascular flow cannula has a section with enlarged cross section at its distal end portion and the at least one blood flow through opening is configured in the section with enlarged cross section (col. 5, line 18 -28, and figure 5 discloses that cannula 20 may also contain a partial occlusion portion 47 that forms a venturi 46 within the main lumen 21 of cannula 20. Aboul-Hosn discloses that venturi 46, which may be disposed anywhere along the length of the cannula 20, induces a pronounced pressure drop, creating a greater differential in pressure between proximal region 25 and distal region 22, thereby requiring less signal amplification of the pressure transducers and less filtering of the signal and consequently yielding a more accurate flow rate measurement; col. 3, line 66 – col. 4, line 16 and fig. 1 discloses at least one blood flow through opening 26 located adjacent to distal tip 22, which has enlarged cross section due to a venture 46 disposed within the cannula).  

    PNG
    media_image4.png
    231
    593
    media_image4.png
    Greyscale

Re Claim 5, Aboul-Hosn discloses that the section with enlarged cross section comprises a funnel structure funneling from distal to proximal, wherein the distal end of the funnel structure forms the proximal portion of the borderline (Please see the annotated figures 5 and 1. The length of the funnel structure can be considered as the figures below; col. 5, line 18 -28, and figure 5 discloses that cannula 20 may also contain a partial occlusion portion 47 that forms a venturi 46 within the main lumen 21 of cannula 20. Aboul-Hosn discloses that venturi 46, which may be disposed anywhere along the length of the cannula 20, induces a pronounced pressure drop, creating a greater differential in pressure between proximal region 25 and distal region 22, thereby requiring less signal amplification of the pressure transducers and less filtering of the signal and consequently yielding a more accurate flow rate measurement; col. 3, line 66 – col. 4, line 16 and fig. 1 discloses at least one blood flow through opening 26 located adjacent to distal tip 22, which has enlarged cross section due to a venture 46 disposed within the cannula). 

    PNG
    media_image5.png
    258
    413
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    309
    458
    media_image6.png
    Greyscale

Based on the modification of Aboul-Hosn by Spanier in claim 1, Aboul-Hosn as modified by Spanier discloses that the pressure sensitive surface borders the distal end of the funnel structure as claim 1 recites that the pressure sensitive surface borders the proximal portion of the borderline.  
Re Claim 6, Aboul-Hosn discloses a second pressure sensor configured outside the blood pump, wherein the blood pump system is adapted to determine a differential pressure from a first pressure value provided by the pressure sensor configured radially within the intravascular flow cannula and a second pressure value provided by the second pressure sensor configured outside the blood pump (col. . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, August 18, 2021Examiner, Art Unit 3792

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792